Citation Nr: 0331220	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right hand.

4.  Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran had over 21 years of active military duty 
serving from March 1979 to January 2001.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), was 
signed into law during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In a May 2001 letter, the appellant was afforded notice of 
the VCAA.  This included notice of what evidence was needed 
to substantiate his claims, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA would secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1) and limited the veteran's time for 
response to 60 days.  However, in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) was misleading and 
detrimental to claimants whose claims were denied short of 
the statutory one-year period provided for response.  The 
Board finds that the 60-day response period provided in this 
case was likewise misleading.  Therefore, since this case is 
being remanded for additional development, noted below, the 
RO must take this opportunity to inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disability and injury 
or disease in service, based on all possible evidence.  See 
38 U.S.C.A. § 5103A.  The veteran's service medical records 
indicate that the veteran was injured in a parachute jump in 
1989, which resulted in numerous disorders, to include a 
bruised left shoulder and radiculopathy in the upper 
extremities.  In 1988, a right wrist injury was reported and 
in 1997, right carpal tunnel syndrome was found.  Complaints 
regarding the left foot were recorded in 1980, and it is 
noted that the veteran sprained his left ankle in 1983.

Although the appellant was afforded VA examinations with 
regard to his claims for service connection, the Board finds 
the examinations insufficient to decide the claims for 
service connection.  Hence, the RO should arrange for 
appropriate examinations.  The veteran is hereby advised 
that a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of such examination(s) sent to the veteran by the 
pertinent VA medical facility.

The development actions identified herein are consistent 
with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to 
the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.  

3.  After all records and/or responses 
from each contacted entity are 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA neurological 
examination of the right hand and wrist.    
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Following a review of the service and 
postservice medical records, the 
examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed right hand or wrist 
disability, to include carpal tunnel 
syndrome, is (a) medically related to 
the veteran's active duty service, to 
include those instances shown in the 
veteran's service medical records 
indicating right wrist injuries and 
carpal tunnel syndrome; or (b) was 
caused or is aggravated by any 
service-connected disability.  If 
aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  The RO should also arrange for the 
veteran to under VA orthopedic 
examination of his feet, left shoulder, 
and left elbow.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
X-rays, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

Following a review of the in- and post-
service medical records, the examiner 
should render an opinion, with respect 
to each diagnosed bilateral foot 
disability (to include pes planus and 
hallux valgus), left shoulder 
disability, and bilateral elbow 
disability, as to whether it is at least 
as likely as not (i.e., there is at 
least a 50 percent probability) that 
each such disability is (a) medically 
related to the veteran's active military 
service, to include any injuries and/or 
complaints noted therein; or (b) was 
caused or is aggravated by any service-
connected disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
claims file copies of any notice(s) of 
the date and time of such examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  The medical facility 
should indicate whether any notice that 
was sent was returned as undeliverable.

6.  To help avoid a future remand, the 
RO must ensure that all requested 
notification and development action has 
been accomplished to the extent 
possible, in compliance with this 
REMAND.  If any action is not in 
complete compliance with the directives 
of this remand, the RO must implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 
5103(West 2002) and any other applicable 
legal precedent.    

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent 
evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of 
the case (to include clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate me period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




